Dewey, J.
We must consider this case as one substantially arising between two citizens of Rhode Island; the defendant justifying the taking and detention of the property in controversy solely under an attachment made by him as a constable upon a writ in favor of a party residing in Rhode Island. The title of the plaintiff is through a mortgage of the property made in Rhode Island, duly executed and recorded according to the laws of that state. As a general rule, transfers of personal property are regulated by the law of the domicil of the owner. An exception has sometimes been made in favor of creditors residing in Massachusetts, and who had made attachments here which were sought to be avoided by an assignment or transfer made in another state to secure creditors. But this is not such a case; all the parties are citizens of Rhode Island, and a valid mortgage there made may transfer the property in Massachusetts. The ground relied upon in the defence, that the particular portion of personal property which is the subject of the present action, was, at the time of the mortgage, in the state of Massachusetts, and there remained until it was attached, is not maintainable. The due execution and recording of a mortgage of personal property is, by the law of Massachusetts, held to be sufficient, without any further formal delivery We cannot assume that the law of Rhode Island is different in this respect.
Assuming that notice to the defendant of the amount due on the mortgage was necessary in the present case, we are of opinion that the notice given was sufficient. Rev. Sts. c. 90, § 79.

Judgment for the plaintiffs.